DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-6 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “lowest” in claims 1 and 6, and “smaller” and “larger” in claims 2-4 are relative terms which renders the claim indefinite. The terms “lowest”, “smaller” and “larger” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 2-5, the phrase “preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


“a state transition change” in claims 1-6 is unclear how a “state” is specifically “changed”: A transition from what to what? 
“control/controlling a temperature value” in claims 1 and 6 is unclear what the “temperature value” specifically refer to: Temperature of what? Control the temperature to do what? Control based on what?
Due to the unclear language present in the claims, as indicated above in the rejections under 35 U.S.C. 112, the claims are being broadly interpreted. A better interpretation will be possible when the claims are modified or amended.
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art. See e.g., MPEP 2173.06. Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the claims, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims. To the extent the Examiner understands the invention as claimed, the art of record appears to teach the limitations of the claims.
As per claim 2-5, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. They are therefore rejected as set forth above.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, although the claims recite “to control a temperature value,” said limitation is not a literal control of a temperature, but rather a figurative control of temperature that falls within the simulated annealing optimization terminology (see at least, Background Paras 2-18, Nakamura; Pg. 126-127 Sec. 2.4, Talbi), and encompasses a mathematical calculation that can be performed in the mind. Similarly, “a lower energy value” is figurative terminology for a mathematical calculation that can also be performed in the mind. It is further noted that, claims merely “output a lower energy value” without actually providing a practical application of said value, and thus the claims as a whole does not integrate the exceptions into a practical application or amount to significantly more than the exceptions. The dependent claim 2-5, similarly recite an abstract idea of mathematical concepts and mental limitations capable of being performed in the mind, without significantly more. Claims 2-5, retains identification information is a plurality of numbers for identifying each state transition and process based the priority information. Claim similarly determines whether to retain an energy value based on an equality, As claims 1-6, the various units configured to perform the calculation functions of the claim provide the structure of central processing unit or other hardware. However, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1	Claims 1and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsu et al. (US 2003/0144748 A1) in view of Metaheuristics: From Design to Implementation, John Wiley & Sons, Inc., 2009, 618 Pgs., by Talbi (hereinafter Talbi). 
Regarding claims 1 and 6, Takatsu discloses an information processing device and the control of an optimization device comprising: 
a memory ([0035] memory 104, 105), 
5a processor (central processing part 101) coupled to the memory (Fig. 1, computer include the processor and memory), and configured to:

calculate the change value of the energy for each of a plurality of state transitions, when a state transition occurs due to a change of any of the values 10of the plurality of state variables (0012], [0038], Fig. 2, 4-7, the value of each evaluation function obtained through processing or temporary data during the processing of arithmetic calculations is stored in the temporary storage part 103, and updated and changed as the processing proceeds).
control a temperature value representing temperature ([0009]-[0013], [0007], temperature and control), 
select any of the plurality of state transitions, based on priority information set based on state transition information updated last time with respect to identification information for identifying each state transition ([0012]-[00013], [0007], [0037], [0040], Compare initial and current solutions of evaluation functions, and store updated and changed as the processing proceeds solution, the solution being a minimum), and  
output a lowest energy state which is the values of the plurality of state variables when the energy to be updated based on the selected state transition becomes a lowest value (Fig. 2, Fig. 7, [0045], the state is moved down to its lower state having an evaluation function value).
Takatsu fails to discloses 15transition acceptance information indicating transition acceptance determined based on the change value of the energy, and a generated thermal noise. 
However, Talbi from the same or similar field of optimization, teaches transition acceptance information indicating transition acceptance determined based on the change value of the energy, and a generated thermal noise ( Pg. 127, Pg. 125-135, P154-158, to stochastically determine whether or not a state transition is to be accepted, based on a temperature value, a variation of an energy value of a first evaluation function, and a random number (Moves (transitions) are determined based on temperature, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization as described by Nakamura and incorporating transition acceptance of a solution, as taught by Talbi.
One of ordinary skill in the art would have been motivated to do this modification in order to identify solutions that will be acceptable for implementation and provide improvement to solve a problem (see Pg. 1, 3, 127, Nakamura).
4.2	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsu et al. (US 2003/0144748 A1) in view of Metaheuristics: From Design to Implementation, John Wiley & Sons, Inc., 2009, 618 Pgs., by Talbi (hereinafter Talbi) further in view of Ide  (US 2013/0262032 A1). 
Regarding claim 2-5, Takatsu in view of Talbi discloses the limitations of claim 1, as stated above but fail to discloses the limitations of claims 2-5. However, Ide discloses the limitations of claims 2-5 as follow:  
Regarding claim 2, Ide discloses the identification information is a plurality of numbers for identifying each state transition, and the processor is configured to select a state transition preferentially from 25a smaller number or a larger number based on the priority information (Fig. 5-8,   a table in which The IDs of base stations are matched with addresses (latitude and longitude) indicating the location of the base stations can be acquired, a current location of a user can be estimated using the table).

Regarding claim 3, Ide discloses the processor is configured to: set, when selecting a state transition preferentially from a smaller 30number, a number that is one larger than an update number for 

Regarding claim 4, Ide discloses 10the processor is configured to: set, when selecting a state transition preferentially from a smaller number, numbers that are larger than an update number for identifying the state transition updated last time among the plurality of numbers to a first value as the priority information and set numbers equal to and smaller than the update 15number to a second value different from the first value as the priority information; and set, when selecting a state transition preferentially from a larger number, numbers that are smaller than the update number to the first number as the priority information and set numbers equal to and larger than the update number 20to the second number as the priority information ([0080] First, when a cell ID as sub data is detected, the detected cell ID is converted into a predetermined serial number. Serial numbers start from 1 and are sequentially assigned, for example, every time new cell IDs are detected, and time series data pieces of cell IDs are converted to time series data pieces with serial numbers. As a result, in a database that stores data for deciding parameters of the learning model, times, main data and sub data acquired at the times, and time series data of state IDs at those times are stored as shown in FIG. 8). 
 
Regarding claim 5, Ide discloses the processor is configured to switch whether to select a state transition based on the priority information, or to randomly select a state transition based 25on a random  three states of a state S1, a state S2, and a state S3, and nine transitions T of transition T1 to T9. Each of the transitions T is defined by three parameters of a starting state indicating the state before a transition, an ending state indicating the state after a transition, and a transition probability indicating a probability in which a state is transitioned from a starting state to an ending state). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimization as described by Nakamura and incorporating transition acceptance of a solution, as taught by Talbi with the information processing of Ide.
One of ordinary skill in the art would have been motivated to do this modification in order to identify solutions that will be acceptable for implementation and provide improvement to solve a problem (see Pg. 1, 3, 127, Nakamura).
Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chilimbi (US 20150324690-A1) related to Systems and methods to train large neural network models by providing training input to model training machines organized as multiple replicas that asynchronously update a shared model via a global parameter server.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119